DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

			Continued Examination under 37 CFR 1.114
2.	Claims 1-3, 6-17 and 20 are pending in this application (16/863,534), as Applicant has filed a Request for Continued Examination (RCE) under 37 CFR 1.114 on 03/14/2022, following the Final Rejection office action dated 12/15/2021, and the Advisory Action dated 02/15/2022.
	Claims 1, 16 and 20 have been amended. 
	Claim 4-5 and 18-19 have been canceled.
(Please see page 9 of Applicant Arguments/Remarks filed on 01/25/2022)
Applicant's submissions have been entered for consideration in this office action.


Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-3, 6-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 is directed to an abstract idea without significantly more:
 Claim 1 recites in part: “determine a normalized attainment based on the attainment measurement, a mean attainment over a set of the components, and a standard deviation of attainment over the set of the components, wherein the normalized attainment is modified by a predetermined attainment weight;”  “determine a normalized years of data based on a ratio of the years of data measurement and a a difference of the tenure measurement minus the years of data measurement, wherein the difference is scaled by a function of the normalized attainment, and wherein the normalized tenure is modified by a predetermined tenure weight;” and “determine an output for the particular component based on a combination of the normalized attainment, the normalized years of data, and the normalized tenure;” These limitations “determine a normalized attainment based on the attainment  measurement, a mean attainment over a set of the components, and a standard deviation of attainment over the set of the components, wherein the normalized attainment is modified by a predetermined attainment weight;”  “determine a normalized years of data based on a ratio of the years of data measurement and a maximum years of data available for the set of the components, wherein the normalized years of data is modified by a predetermined years of data weight;”  “determine a normalized tenure based on a difference of the tenure measurement minus the years of data measurement, wherein the difference is scaled by a function of the normalized attainment, and wherein the normalized tenure is modified by a predetermined tenure weight;” and “determine an output for the particular component based on a combination of the normalized attainment, the normalized years of data, and the normalized tenure;” as drafted, recite mathematical calculations to determine the performance of components, thus these limitations are directed to the abstract idea of mathematical concepts.  Alternatively, they are processes that, under broadest reasonable interpretation, reasonably cover concepts performed in the human mind with the aid of pen and paper through observation, evaluation, judgment and/or opinion.  That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
obtain, from the persistent storage, a years of data measurement based on a first count of years for which data has been gathered for the particular component;” “obtain, from the persistent storage, a tenure measurement based on a second count of years that the particular component has been in service;”.and “store, in the persistent storage, the output in association with the particular component” The “obtain” and “store” do nothing more than add insignificant extra solution activity to the judicial exception, such as gathering data and outputting or storing the data. See MPEP 2106.05(g). The computer components, “persistent storage within a computational instance of a remote network management platform, wherein the computational instance is dedicated to a managed network, and wherein the persistent storage includes measurements relating to components of the managed network; and one or more processors” are recited at a high-level of generality that amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of obtaining a measurement and storing an output using persistent storage do not amount to an inventive concept since the courts have found “receiving or transmitting data,” and “storing and retrieving information in memory” are well-understood, routine, conventional activity.  See MPEP 2106.05(d).  And, the use of one or more processors and persistent storage amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  As such, claim 1 is not patent eligible.   

 Claim 20 is not patent eligible for the same reasons as given for claim 1, wherein the “non-transitory computer-readable medium” is merely a generic computer component for applying the abstract idea, and thus fails to integrate the judicial exception into a practical application, nor does it make it an inventive concept.
Claims 2-3, 6-7, 12-13 and 17 fail to recite any limitations that integrate the judicial exception of claims 1 and 16 into a practical application nor amount to significantly more than the abstract idea. These claims recite limitations that further describe or define the mathematical concepts or mental process recited in claims 1 and 16, thus, further reciting the abstract idea explained in the rejection of claims 1 and 16.  Additionally, claim 2 recites an additional “obtain” limitation which, as explained in the rejection of claim 1, is an insignificant extra solution activity. 
Claims 8-11 merely describe what the “components” are, or what the data represents that are stored in the “persistent storage.”  Such limitations cannot serve to show a practical application, nor an inventive concept. 
Claims 14 and 15 fail to recite any limitations that integrate the judicial exception of claim 1 into a practical application nor they amount to significantly more than the abstract idea.  These claims recite “generate, for display on a client device” a GUI for inputting data, graphically showing the data, “receiving” the “inputs,” and “store” the data.  However, displaying a GUI on a monitor for user interaction and graphs, as well as receiving and storing data are considered insignificant extra solution activity that does not integrate the judicial exception into a practical application.  See MPEP 2106.05(g).  Furthermore, according to MPEP 2106.05(d), the courts have found displaying data/information, collecting/transmitting data, and storing data are all well-understood, routine, conventional activity.  


Conclusion
5.	Claims 1-3, 6-17 and 20 are rejected.
	Claims 4-5 and 18-19 were canceled.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a .

/MOHAMMED HUDA/					March 23, 2022
Examiner, Art Unit 2191
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191